UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6503



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JERRY LYNN MACKEY, a/k/a Jabbo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:01-cr-00105-sgw-1)


Submitted:   July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lynn Mackey, Appellant Pro Se. Sharon Burnham, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerry Lynn Mackey appeals the district court’s order

denying his motion under 18 U.S.C. § 3582(c)(2) (2000) for a

reduction of sentence.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the    district   court.          United    States       v.   Mackey,   No.

7:01-cr-00105-sgw-1 (W.D. Va. Mar. 24, 2008).             We dispense with

oral   argument   because   the    facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   AFFIRMED




                                   - 2 -